Dissenting Opinion by
Judge Mencer :
I respectfully dissent.
*150Section 11(d) of the Act of April 25, 1927, P.L. 381, as amended (Arbitration Act), 5 P.S. §171(d), authorizes a court to correct or modify an award “[w]here the award is against the law, and is such that had it been a verdict of the jury the court would have entered different or other judgment notwithstanding the verdict. ’ ’ This section “places an award on the same footing as the verdict of a jury [and] mistakes of law may be rectified on appeal.” City of Lebanon v. District Council, 89, AFSCME, 36 Pa. Commonwealth Ct. 442, 446, 388 A.2d 1116, 1118 (1978).
Section 1121 of the Act of March 10, 1949, P.L. 30, as amended (Public School Code), 24 P.S. §11-1121, provides that professional employes be paid an annual salary “less the contribution required by law to be paid to the Public School Employes’ Retirement Fund, and less other proper deductions for loss of time.” (Emphasis added.)
Here.the Carmichaels Area School District (School District) scheduled 180 days for instruction. Sixteen of those days were lost because of the work stoppage resulting from the teachers ’ strike. Section 1121 of the Public School Code directs deductions from annual salary for “loss of time.” Certainly the 16 days scheduled for instruction during which no instruction was rendered because of the strike constituted loss of time. Therefore, the School District was in compliance with the Public School Code when it made deductions for the loss of 16 instructional days which had been scheduled but not offered because of the work stoppage.1 The award of the arbitrator directing payment by the *151School District for the 16 days of lost time is prohibited by Section 1121 of the Public School Code and is therefore against the law.2 Like any other mistake of law, it should be rectified on appeal.
1 would reverse the order of the lower court.
President Judge Bowman joins in this opinion.

 This writer has long held to the view that the mandatory attendance requirements of the Public School Code require school boards to reschedule instruction days lost because of a school strike, limited only by the end of the school year and the Public School Code prohibitions as to schools being open on certain holidays and Satur*151days and Sundays. Root v. Northern Cambria School District, 10 Pa. Commonwealth Ct. 174, 309 A.2d 175 (1973) (Mencer, J., dissent). Although not without some doubt, the majority of this Court is of the view that it is within the discretion of the school board as to whether the school calendar should be altered to make up the days lost because of a work stoppage. Compare Commonwealth v. Mifflin County School Board, 30 Pa. Commonwealth Ct. 213 (1977) (Order in original jurisdiction and Opinion by Kkamee, J.), with Pittenger v. Union Area School Board, 24 Pa. Commonwealth Ct. 442, 356 A.2d 866 (1976) (Court divided equally on rationale for result reached).


 The majority reasons that the agreement being interpreted by the arbitrator contemplated future performance of the professional duties of the teachers from September 24, 1975 forward and thus the eventual award was not concerned with pay for the period during which the Association was on strike, a period which predated the agreement. However, this point of view overlooks the legal principle that no private agreement can operate as a waiver of the provisions of a statute expressing public policy, in the instant case the provisions of Section 1121 of the Public School Code. Gianfelice Unemployment Compensation Case, 396 Pa. 545, 153 A.2d 906 (1959).